In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
           ___________________________
                No. 02-19-00359-CV
           ___________________________

             ERIC MAHROUM, Appellant

                            V.

TEXAS WORKFORCE COMMISSION AND TEXAS HOUSE OF
          REPRESENTATIVES, Appellees




         On Appeal from the 48th District Court
                Tarrant County, Texas
            Trial Court No. 048-285747-16


          Before Gabriel, Kerr, and Birdwell, JJ.
           Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

        On October 29, 2019, we notified appellant that the trial-court clerk

responsible for preparing the record in this appeal has informed us that appellant has

not arranged to pay for the clerk’s record as the appellate rules require. See Tex. R.

App. P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal for

want of prosecution unless, within ten days, appellant arranged to pay for the clerk’s

record and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b),

44.3.

        Because appellant has not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

        Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: November 27, 2019




                                            2